  Case 1-19-42557-cec             Doc 11      Filed 06/18/19      Entered 06/18/19 15:12:04




Ted T. Mozes, PLLC
16 Gladwyne Court
Spring Valley, NY 10977
Tel: 845.362.6951

Attorney for
Pame Associates llc

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:
                                                             Case No. 1-19-42557 (CEC))

LEGFRAS GROUP LLC



---------------------------------------------------------X

NOTICE OF APPEARANCE AND DEMAND FOR NOTICES AND PAPERS

        SIRS:


        PLEASE TAKE NOTICE, That Pame Associates LLC by its attorney Ted Mozes
PLLC hereby appears in the above-captioned case pursuant to Rule 9010(b) of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)and hereby requests, pursuant to
Bankruptcy Rules 2002 and 9007 and Section 342 of the Bankruptcy Code, that copies of
all notices and pleadings given or filed in the above-captioned cases be given and served
upon the persons listed below at the following address and telephone number.


                                   Ted Mozes, pllc
                                   16 Gladwyne Court
                                   Spring Valley, NY 10977
                                   Tel: 845.362.6951




        PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only

the notices and papers referred to in the Bankruptcy Rules specified above, but also
  Case 1-19-42557-cec        Doc 11      Filed 06/18/19     Entered 06/18/19 15:12:04




includes, without limitation, any notice, application, complaint, demand, motion, petition,

monthly operating report, pleading or request, whether formal or informal, written or oral

and whether transmitted or conveyed by e-mail, facsimile, telephone, telegraph, telex, or

otherwise filed or made with regard to the above-captioned cases and proceedings therein.

       This Notice of Appearance and Demand for Notices and Papers shall not be deemed

or construed to be a waiver of the right: (1) to have final orders in noncore matters entered

only after de novo review by a District Judge, (2) to trial by jury in any proceeding so

triable in these cases or any case, controversy, or proceeding related to these cases, (3) to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, setoffs, or recoupments

to which Pame Associates llc is or may be entitled, in law or equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.

       Dated: June 18, 2019
       Spring Valley, NY



                                      s/ Ted Mozes
                                      Ted Mozes Pllc
                                      Ted T. Mozes, Esq.
                                      16 Gladwyne Court
                                      Spring Valley, NY 10977
                                      Tel: 845.362.6951
  Case 1-19-42557-cec             Doc 11      Filed 06/18/19     Entered 06/18/19 15:12:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:
                                                            Case No. 1-19-42557 (CEC))

LEGFRAS GROUP LLC



---------------------------------------------------------




                                  NOTICE OF APPEARANCE


                                    Ted T. Mozes, PLLC
                                     16 Gladwyne Court
                                   Spring Valley, NY 10977
                                        845.362.6951
